Title: To George Washington from William Heath, 6 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison west Point Jany 6th 1781 7 oClock P.M.
                        
                        The enclosed this moment came to hand, which I beg to submit to your Excellency—This will be forwarded at Gun
                            fireing in the morning. I detain the Express, & wish your answer, if agreeable, by the return of the Bearer, that
                            Colonel Hull may have notice as early as possible. Colonel Thomas mentioned the matter in a letter to me yesterday, but as
                            it did not come from Colonel Hull, I took no notice of it—If the Plan should be approved, it will probably be necessary
                            to furnish the Militia with some ammunition—as to burning the houses at Morrissiania, altho they are a nest for the
                            nefarious Enemy, yet as many of them belong to Persons very friendly to our cause, and who have been obliged to abandon their
                            habitations, it may not only be impolitic, but injurious to do it—however I will advise as your Excellency may think fit
                            to direct—I must confess, I do not well like the Militia, haveing so much to do in the matter, notifying &
                            collecting men from three regiments, among whom many disaffected Persons reside, and upon the very line of the Enemy, is
                            very likely to give air of the design, and a knowledge of the design will tend to blow the whole. I have the honor to be
                            with the greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            

                                
                                Dear General
                                Danforths near Pines Bridge Jany 6th 1781.
                            
                            I am this moment informed by Capt. Delivon & Justice Honeywell that a Plan is
                                concerted by Colonels Thomas, Drake & Crane, for attacking the Refugees in their Quarters at Morrisinia. They
                                have applied to me to join thim with the Troops on the Lines, and propose my commanding the whole—They say they will
                                at least Muster one hundred Horse, and two hundred Foot—Indeed they have proceeded as far as to appoint next
                                Wednesday Afternoon the Time for their Rendezvous at North-Castle. I give you, Sir this early Information for the
                                Purpose of knowing whether you conceive the Object of sufficient Importance, to consent to the Troops under my Command
                                being employed in it.
                            The Success of the Expedition I think must depend on the accuracy with which it is conducted—Should the
                                Enemy gain Intelligence of the Design, they can easily frustrate it—If not, we should probably
                                make Prisoners and kill a Number of Delanceys Corps.
                            The scattered Situation in which they are cantoned, would I doubt prevent a large Number falling into our
                                Hands—As they are a Nest of Theives & Robbers, would it not be proper totally to destroy their Habitations by
                                Fire, and prevent them from inhabiting that part of the Country in future—Delancey can muster about three Hundred Men
                                on giving short Notice— Redoubt No. 8 is a Guard of Hessions, consisting of about one
                                hundred—I thought it my Duty to give the earliest Notice of this Plan and could wish to know as soon as possible,
                                whether my engaging in it will meet with your Approbation—If I should, would not a Reinforcement from the New
                                hampshire Line of a hundred or more be necessary?
                            As I wish to have you apprised as early as possible of the Plan, have not Time to lay before you the
                                Disposition which I should. I am Sir Your Most Obedt Servt
                            
                                Wm Hull Lt Colo.

                            
                        
                        
                    